GLD-163                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-1657
                                     ___________

                                IN RE: JAY V. YUNIK,

                                                      Petitioner
                      ____________________________________

                      On Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                    (Related to D.C. Civil Action No. 08-cv-01706)
                      ____________________________________

                        Submitted Under Rule 21, Fed R. App. P.
                                    April 14, 2011

          Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                             (Opinion filed April 26, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Jay V. Yunik is a pro se prisoner currently in the custody of the Pennsylvania

Department of Corrections (“DOC”) at the State Correctional Institution at Fayette.

      In December 2008, Yunik commenced a civil rights action against the Attorney

General of Pennsylvania and several officials and employees of the DOC, and of the

Pennsylvania Board of Probation and Parole. On screening, the District Court dismissed

several claims in Yunik‟s amended complaint. Defendants then moved to dismiss
Yunik‟s remaining claims. In a November 2010 decision, the District Court granted in

part, and denied in part, the motion to dismiss.

        In March 2011, Yunik filed in this Court a petition for writ of mandamus asking us

to: 1) remove District Court Judge Ambrose from the case; and 2) instruct the District

Court to rule on several motions that he filed in February 2011, including a motion to

appoint counsel, a motion for injunctive relief, two motions to compel discovery, and a

motion to extend the deadlines set forth in the case management order.

        A writ of mandamus is an extraordinary remedy. See Kerr v. U.S. Dist Ct., 426
U.S. 394, 402 (1976). Within the discretion of the issuing court, mandamus traditionally

may be “used . . . only „to confine an inferior court to a lawful exercise of its prescribed

jurisdiction or to compel it to exercise its authority when it is its duty to do so.‟” Id.

(citations omitted). A petitioner must show “no other adequate means to attain the

desired relief, and . . . a right to the writ [that] is clear and indisputable.‟” See In re

Patenaude, 210 F.3d 135, 141 (3d Cir. 2000) (citation omitted).

        Yunik alleges that Judge Ambrose engaged in improper behavior when, in her

November 2010 opinion granting in part, and denying in part, Defendants‟ motion to

dismiss, she included background information regarding Yunik‟s criminal conviction.

Yunik alleges that her inclusion of those facts was somehow prejudicial to his current

case.

        As an initial matter, Yunik has not shown that he has no other remedy available, as

he has not filed a motion to recuse Judge Ambrose in the District Court. See In re
                                                2
Kensington Int‟l Ltd., 353 F.3d 211, 224 (3d Cir. 2003). However, even if we were to

assume that Yunik had no other adequate means to challenge Judge Ambrose‟s

involvement in his case, he plainly has not shown that he has a clear and indisputable

right to the writ.

        “The test for recusal under 28 U.S.C. § 455(a) is whether a reasonable person,

with knowledge of all the facts, would conclude that the judge‟s impartiality might

reasonably be questioned.” Id. Yunik‟s unsupported allegation of improper conduct does

not warrant Judge Ambrose‟s disqualification. Certainly, her recitation of information

that is already of public record does not demonstrate a lack of impartiality. To the extent

Yunik seeks to have Judge Ambrose withdraw pursuant to 28 U.S.C. § 144, he has not

stated facts that would convince a reasonable person that bias exists, nor has he stated

facts that show bias that is personal in nature, see United States v. Thompson, 483 F.2d
527, 528 (3d Cir. 1973).

As to Yunik‟s request that we direct the District Court to rule on several motions that he

filed in February 2011, because the District Court has already done so, we deny the

request as moot.

For the foregoing reasons, mandamus relief is not appropriate. We will deny the petition.




                                             3